Citation Nr: 1034724	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for headaches, to include 
as secondary to degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2008 and August 2009 rating decisions of the 
St. Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was held before the 
undersigned in May 2010.  

The issues of entitlement to service connection for degenerative 
disc disease and entitlement to service connection for headaches 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service 
connection for degenerative disc disease of the cervical spine.  

2.  The evidence added to the record since July 2004, when viewed 
by itself or in the context of the entire record, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection for 
degenerative disc disease of the cervical spine is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative disc disease of the cervical 
spine is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, VCAA letters were sent to the Veteran in April 2008 and 
June 2009 that provided information as to what evidence was 
required to substantiate the cervical spine and headache claims, 
respectively, and of the division of responsibilities between VA 
and a claimant in developing an appeal.  These letters were sent 
prior to the initial RO decisions in each matter.  Such 
correspondence also explained how VA determines disability 
ratings and effective dates.  Specific to requests to reopen, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran was notified of this criteria in April 2008.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In this case, the Veteran was afforded a VA examination in June 
2009 in which the examiner offered opinions with respect to the 
headache disability.  There is no obligation to provide an 
examination on the cervical spine claim until such time as it is 
reopened.  38 C.F.R. § 3.159(c)(4).  Moreover, the claims file 
contains the Veteran's statements in support of his claims.  The 
Board has carefully reviewed such statements and concludes that 
he has not identified further evidence not already of record.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

NEW AND MATERIAL EVIDENCE CLAIMS

It is noted that the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) 
(citing 28 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board 
must initially determine whether there is new and material 
evidence to reopen the claim.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

ANALYSIS

In a July 2004 rating decision, the RO denied a claim of 
entitlement to service connection for degenerative disc disease 
of the cervical spine on the basis that there was no evidence of 
treatment, injury or complaints of injury for the neck in service 
and no other evidence associating a current disability to 
service.  The evidence of record at the time of the decision 
consisted of the Veteran's service treatment records dated from 
April 1969 to September 1970, treatment reports from the 
Minneapolis VA Medical Center (VAMC) from September 2002 to March 
2004, and a private treatment note from April 2004.  The Veteran 
was notified of the decision in July 2004.  He did not file an 
appeal however, and the July 2004 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2008, the Veteran submitted a new claim of entitlement 
to service connection for degenerative disc disease of the 
cervical spine.  In order to reopen this claim, new and material 
evidence must be received.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.

The evidence submitted since the July 2004 rating decision 
includes an April 2008 letter from Dr. J. G. M., treatment 
reports from the Minneapolis VAMC from July 2000 to May 2008, a 
June 2004 VA spine examination, a June 2010 opinion from Dr. J. 
G. M., and the transcript from the Veteran's May 2010 VA Board 
hearing.  

The Board finds that the above evidence, received since after the 
July 2004 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  Such evidence is also material.  
The April 2008 and June 2010 opinions of Dr. J. G. M. and the 
June 2009 letter from Dr. J. H. attribute the Veteran's current 
degenerative disc disease of the cervical spine to his period of 
service.  Indeed, this evidence relates to a fact necessary to 
substantiate the claim, namely that the Veteran's current 
degenerative disc disease of the cervical spine is due to 
service.  Thus, this evidence is new and material and the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) have 
been satisfied.

In conclusion, the Board finds that the evidence received since 
the July 2004 rating decision is new and material, and the claim 
of entitlement to service connection for degenerative disc 
disease of the cervical spine is reopened.


ORDER

New and material evidence having been received, the request to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is granted.  


REMAND

New and material evidence having been received, the underlying 
claim of entitlement to service connection for degenerative disc 
disease of the cervical spine is currently before the Board.  
However, the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision.  Under such 
circumstances, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

The Veteran's initial claim of entitlement to service connection 
for degenerative disc disease of the cervical spine was denied in 
part because there was no evidence showing in-service incurrence.  
The June 2009 letter from Dr. J. H. reported that due to the 
Veteran's military occupational specialty of maintenance 
mechanic, he was likely to have experienced multiple minor 
traumas to his cervical spine that are the cause of the current 
degenerative disc disease.  

In order to fulfill its duty to assist, VA is required in certain 
cases to provide the Veteran with a VA examination.  This occurs 
when the record lacks sufficient evidence to decide the Veteran's 
claim, but there is nonetheless evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event.  See 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
Board finds the evidence is insufficient for a grant of service 
connection, but that the Veteran has presented enough evidence to 
warrant a medical examination under § 3.159(c)(4) and McLendon. 

The Board finds that the June 2009 letter, when considered with 
the totality of the evidence, requires that the Veteran be 
provided with a VA examination to determine if his current 
degenerative disc disease can be attributed to his military 
service.  Specifically, a VA orthopedic examination must be 
scheduled for an opinion regarding the etiology of the Veteran's 
current cervical spine disability.  The examination instructions 
are to be found below.

Additionally, the Board notes that the claim of entitlement to 
service connection for headaches is connected to and ultimately 
determined by the etiology of the Veteran's degenerative disc 
disease of the cervical spine.  Therefore, the examiner should 
also consider the relationship of the Veteran's headaches and his 
cervical spine disability.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the nature of any cervical spine disorder.  
All diagnoses should be identified.  
Regarding each, the examiner must opine 
whether it is at least as likely as not (50 
percent or greater likelihood) related to 
service.  The examiner should consider the 
June 2009 letter from Dr. J. H. and determine 
if it is as likely as not that the Veteran's 
MOS of maintenance mechanic and the movements 
associated therewith could have caused any 
current cervical spine disorders.  

Additionally, the examiner should address the 
relationship of the Veteran's claimed 
headaches, any cervical spine disability, and 
the relationship to his military service.  
Specifically, the examiner should state 
whether it is at least as likely as not that 
any current headache disorder is due to 
service.  The examiner should also state 
whether it is at least as likely as not that 
any current headache disorder is proximately 
due to, or aggravated by, a cervical spine 
disorder.  If aggravation is found to exist, 
the examiner must state the baseline level of 
disability prior to such aggravation.  

Pertinent documents in the claims file should 
be reviewed in conjunction with the 
examination, and the examination report must 
reflect whether such a review took place.  A 
rationale for all opinions and conclusions is 
requested.

If the examiner finds that a neurologic 
examination is required to determine the 
existence of a current headache disorder 
and/or to determine the etiology of any such 
disorder, then a separate neurologic 
examination should be arranged.  The claims 
file should be reviewed in conjunction with 
any such examination, and the questions noted 
above should be addressed, with rationale 
accompanying any response.  

2.  Then, after undertaking any other 
indicated development, readjudicate the claim 
of entitlement to service connection for 
degenerative disc disease of the cervical 
spine in light of all the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for a response 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


